BRYAN SCHRODER
United States Attorney

STEVEN E. SKROCKI
Assistant U.S. Attorney
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-2344
Email: steven.skrocki@usdoj.gov

Attorneys for Plaintiff

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,               ) No. 3:11-CR-00011 HRH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )
                                        )
DOROTHY SAMANTHA DELAY-                 ) PLAINTIFF’S APPLICATION
WILSON,                                 ) FOR WRIT OF GARNISHMENT
                                        )
                   Defendant.           )



      Plaintiff, the United States of America, by and through the United
States Attorney for the District of Alaska, in accordance with 28 U.S.C. §
3205(b)(1), hereby applies to the Clerk of the United States District Court for
issuance of a Writ of Garnishment upon the judgment entered in this action
against defendant Dorothy Samantha Delay-Wilson; SSN: ***-**-5066, Year




       Case 3:11-cr-00011-HRH Document 127 Filed 01/04/21 Page 1 of 3
of Birth: 1947, last-known address: 3006 Eureka Street, Anchorage, Alaska,
99503.
         (1.) Amended Judgment in the amount of $5,241,507.00 was entered

in this district against defendant on June 15, 2012.

      (2.) Amounts which have accrued since entry of judgment are: $0.00 in

post-judgment interest, $0.00 in accrued costs, pursuant to 18 U.S.C. §

565(c)(2) and 18 U.S.C. § 3612.

     (3.) Credit must be given for payments and partial satisfaction total

amount of $10,484.79.

     (4.) There remains a current unpaid balance of $0.00 in criminal fines,

$5,231,022.21 in restitution, $0.00 in special assessments, $0.00 in post-

judgment interest, and $0.00 in post-judgment penalties/costs, for a total

amount of $5,231,022.21 which is due and owing as of January 4, 2021.

Post-judgment interest does not accrue upon this debt.

     (5.) At least one demand for payment of the judgment debt has been

made upon the debtor not less than thirty (30) days from the date of this

application, and debtor has failed to satisfy the debt.

     (6.) The holder of the property, the garnishee, is believed to owe or will

owe money or property to the judgment debtor via the debtor’s ownership

interest in the defunct business concern DSDW Innovative Solutions LLC,

and said property is a nonexempt interest asset of the debtor.


                                        2

         Case 3:11-cr-00011-HRH Document 127 Filed 01/04/21 Page 2 of 3
     (7.) DSDW Innovative Solutions LLC is a company owned and

organized by the defendant. DSDW Innovative Solutions LLC is currently

defunct and exists in name only as a business concern owned by the

defendant. The Garnishee in this case, North Star Law Group, through its

client trust fund, is due to pay DSDW Innovative Solutions LLC

approximately $35,000 from the proceeds of a trustee sale. Given that DSDW

Innovative Solutions LLC no longer exists as an operational business concern

and given that defendant appears to be the sole organizer and owner of the

defunct company, any payment made to DSDW Innovative Solutions LLC is

effectively a payment to defendant.

      (8.) The name and address of the garnishee or the authorized

agent for the garnishee is:

      North Star Law Group Trust Account
      4300 B Street, Ste. 206
      Anchorage, AK 99503

      RESPECTFULLY SUBMITTED this 4th day of January, 2021, at

Anchorage, Alaska.

                                      BRYAN SCHRODER
                                      United States Attorney

                                      s/ Steven E. Skrocki
                                      STEVEN E. SKROCKI
                                      Assistant U.S. Attorney
                                      United States of America



                                        3

       Case 3:11-cr-00011-HRH Document 127 Filed 01/04/21 Page 3 of 3
